DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9 and 17-20) in the reply filed on August 9, 2021 is acknowledged.
Claims 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim.
Accordingly, Claims 1-9 and 17-27 are pending in the application and an action on the merits to follow regarding Claims 1-9 and 17-20.
Claim Objections
Claims 5 and 18 are objected to because of the following informalities:
Claims 5 and 18 should recite, “[[the]] an outer surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite as it recites “wherein a temperature at which the heat shrinkage rate in the one direction of the film is 30% or more is from 50oC to 150oC”. It is unclear if the temperature is 30% of the temperature range indicated or if the temperature creates a heat shrinkage of 30% of the one direction of the film. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “wherein a temperature, at which the heat shrinkage rate in the one direction of the film that is 30% or more, is from 50oC to 150oC” meaning that the temperature that causes the heat shrinkage of 30% or more in the film is between 50oC to 150oC.
Claims 4 and 17, are indefinite as each recites “wherein the film is joined to the upper body at both ends in the one direction of the film”. It is unclear if “both ends” refers to both ends of the film or both ends of the upper body. Further, it is unclear what structure an “end” is. The Applicant’s disclosure in ¶0020 refers to “both ends of the film” as well as “both ends of the upper body”. It appears in Fig. 1 that the “end” could be the terminal end of the film that transverses the shoe from medial to lateral sides, however the film also has “ends” that are ventral and dorsal as well as cranial and caudal ends, so it is unclear which “both ends” are being referenced. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “wherein the film is joined to the upper body at both ends of the film in the one direction of the film”, with “both ends” being any two terminal edges of the film.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi US 20180368524.
Regarding Independent Claim 1, Taniguchi discloses a shoe upper (Fig. 1), comprising: an upper body (Fig. 1, #2a) including a region having elasticity (¶0036); and a film (¶0062 “resin films”) arranged in the region (¶0036 and ¶0062), the film having a heat shrinkage (¶0047) rate of 30% or more (¶0050 discloses, “The heat shrinkable… yarns also preferably have a length after being shrunk by heating of 90% or less, more preferably 85% or less, with respect to the length before heating,” which is more than 30%) at least in one direction (¶0050 discusses the heat shrinkage with respect to the length direction).  
Regarding Claim 2, Taniguchi discloses the shoe upper according to claim 1, wherein a temperature (¶0050), at which the heat shrinkage rate in the one direction of the film is 30% or more (¶0050), is from 50 0C to 150 0C (¶0050 discloses, “shrinkage stress per unit thickness in the range of 150° C”).  
Regarding Claim 3, Taniguchi discloses the shoe upper according to claim 1, wherein the film has a thickness of 10 to 100 µm (¶0068 discloses, “The thickness is preferably 5 μm or more and 200 μm or less”).  
Regarding Claim 4, Taniguchi discloses the shoe upper according to claim 1, wherein the film is joined to the upper body (¶0062) at both ends of the film (Taniguchi Annotated Fig. 1 and ¶0062) in the one direction of the film (¶0050).
Regarding Claim 5, Taniguchi discloses the shoe upper according to claim 1, wherein the film is at least partly exposed on an outer surface side of the upper body (¶Figs. 1 & 3-7 and ¶0047).  
Regarding Claim 6, Taniguchi discloses the shoe upper according to claim 1, wherein the region of the upper body includes at least two layers (¶0062 discusses the upper body #2a and the multiple resin films [unnumbered]), and the film (¶0062 “resin film”) is arranged between the two layers (¶0063 discusses the resin film having multiple layers therefore one layer of the resin film is exposed and the second layer of the film is attached to the fiber sheet, placing it between two layers).  
Regarding Claim 7, Taniguchi discloses the shoe upper according to claim 1, wherein the heat shrinkage rate in the one direction of the film differs from the heat shrinkage rate in another direction of the film (¶0047-0048; also see ¶0053, “The fiber sheet 2a preferably exhibits heat shrinkability not only in one direction but also multiple directions,”), which is different from the one direction of the film (¶0047-0048 and ¶0053).  
Regarding Claim 8, Taniguchi discloses the shoe upper according to claim 1, wherein the film is arranged in at least one of an instep region (Fig. 4 shows an instep region) and a medial longitudinal arch region (Fig. 4, #EA1) of the upper body (¶0048).
Regarding Claim 9, Taniguchi discloses the shoe upper according to claim 8, wherein the heat shrinkage rate of the film in a width direction of the shoe is larger than the heat shrinkage rate of the film in a longitudinal direction of the shoe (¶0048 discloses, “the fiber sheet preferably exhibits high heat shrinkability in the width direction of the shoe rather than in the length direction”). 
Regarding Claim 17, Taniguchi discloses the shoe upper according to claim 3, wherein the film is joined to the upper body (¶0062) at both ends of the film (Taniguchi Annotated Fig. 1 and ¶0062) in the one direction of the film (¶0050).
Regarding Claim 18, Taniguchi discloses the shoe upper according to claim 4, wherein the film is at least partly exposed on a outer surface side of the upper body (¶Figs. 1 & 3-7 and ¶0047).  
Regarding Claim 19, Taniguchi discloses the shoe upper according to claim 4, wherein the heat shrinkage rate in the one direction of the film differs from the heat shrinkage rate in another direction of 
Regarding Claim 20, Taniguchi discloses the shoe upper according to claim 4, wherein the film is arranged in at least one of an instep region (Fig. 4 shows an instep region) and a medial longitudinal arch region (Fig. 4, #EA1) of the upper body (¶0048).

    PNG
    media_image1.png
    814
    818
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katsuta JP2018109249A teaches a film for a shoe
Bacino US 20150230545 A1 teaches a conformable bootie
Bell US 20100077634 A1 teaches a film composite for a show upper
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/               Examiner, Art Unit 3732                                                                                                                                                                                         
/HEATHER MANGINE, Ph.D./               Primary Examiner, Art Unit 3732